DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2, 3 and 4, the claims utilize the term “convex”.  However, the typical definition of convex, i.e. having an outline or surface curved like the exterior of a circle or sphere, is not supported by the disclosure, thus rendering it unclear as to specifically what applicant intends to claim by utilizing the term “convex”.  For the purpose of Examination the Examiner has interpreted this limitation to read on the exterior section of the corresponding plate surrounding the recessed center region.  
As to claim 19, the claim is formatted in two sentences, a claim must comprise a single sentence to clearly define the boundaries of the claim.  However, the second sentence begins “The expanded ion-exchange membrane electrolysis cell of claim 19”. Thus as written a single claim, with two sentences, wherein the claim depends back on itself.  The Examiner has concluded that this as written claim 19 actually was intended to be two separate claims, 19 and 20.  Examiner has utilized this interpretation for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,217,401 to Pellegri et al. (Pellegri).
As to claim 1, Pellegri teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (1), a cathode plate (2), a bipolar electrode plate (3) disposed between the anode plate (1) and the cathode plate (2), a first ion exchange membrane plate (4b) disposed between the anode plate (1) and the bipolar electrode plate (3), a second ion exchange membrane plate (4a) disposed between the cathode plate (2) and the bipolar electrode plate (3), a plurality of anode chambers, capable of housing oxygen, with a first anode chamber formed between the anode plate (1) and the first ion exchange membrane (4b) and a second anode chamber formed between the bipolar electrode plate (3) and the second ion exchange membrane plate (4a), a plurality of cathode chambers, capable of housing hydrogen, with a first cathode chamber formed between the cathode plate (2) and the second (4a) and a second cathode chamber formed between the bipolar electrode plate (3) and the first ion exchange membrane plate (4b), wherein the cell comprises an anode side inlet channel (flow path from inlet (14) through holes (26 and 21), capable of providing water, an anode side outlet channel (flow path through holes (20 and 27) to outlet (15), capable of flowing oxygen and a cathode side outlet channel (flow path through holes (18 and 28) to outlet (16), capable of flowing hydrogen, wherein the anode outlet channel and the anode inlet channel are connected to each of the anode side chambers and the cathode outlet channel is connected to each of the cathode side chambers (Column 5, Line 65 to Column 7, Line 42; Figure 1).  
As to claim 3, Pellegri teaches the apparatus of claim 1.  As discussed above, Pellegri teaches that the cathode chambers comprise a first chamber adjacent to the cathode plate (2).  Pellegri further teaches that the cathode plate (2) comprises a surface with a recessed center and surrounding periphery wherein the recessed center forms the first cathode chamber and the cathode outlet channel is coupled to the recessed center (Column 5, Line 65 to Column 7, Line 42; Figure 1).
As to claim 4, Pellegri teaches the apparatus of claim 1.  Pellegri further teaches that the bipolar electrode plate (3) comprises an anode surface and a cathode surface, each surface comprising a recessed center and a surrounding periphery wherein the recessed center of the cathode surface forms the second cathode chamber and the recessed center of the anode surface forms the second anode chamber, and the peripheries comprises a plurality of holes corresponding to a portion of the cathode outlet channel (19), the anode outlet channel (20) and the anode inlet channel (21) when stacked, wherein the recessed center of the cathode surface is coupled to the cathode outlet channel and the recessed center of the anode surface if coupled to the anode inlet and the anode outlet (Column 5, Line 65 to Column 7, Line 42; Figure 1). 
As to claim 12, Pellegri teaches the apparatus of claim 1.  Pellegri further teaches that the cell comprises a plurality of lock channels (through holes 22) and a plurality of lock components, tie rods (23), wherein the lock channels pass through the anode plate, the cathode plate, the bipolar electrode plate, the first membrane and the second membrane for fitting the lock components (Column 6, Lines 29-42; Figure 1).
As to claim 13, Pellegri teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (1), a cathode plate (2), a bipolar electrode plate (3) disposed between the anode plate (1) and the cathode plate (2), a first ion exchange membrane plate (4b) disposed between the anode plate (1) and the bipolar electrode plate (3), a second ion exchange membrane plate (4a) disposed between the cathode plate (2) and the bipolar electrode plate (3), a plurality of anode chambers, capable of housing oxygen, with a first anode chamber formed adjacent to the anode plate (1) and a second anode chamber formed adjacent to an anode surface of the bipolar plate (3), a plurality of cathode chambers, capable of housing hydrogen, with a first cathode chamber formed adjacent to the cathode plate (2) and a second cathode chamber formed adjacent to a cathode surface of the bipolar plate (3), wherein the cell comprises an anode side inlet channel (flow path from inlet (14) through holes (26 and 21), capable of providing water, an anode side outlet channel (flow path through holes (20 and 27) to outlet (15), capable of flowing oxygen and a cathode side outlet channel (flow path through holes (18 and 28) to outlet (16), capable of flowing hydrogen, wherein the anode outlet channel and the anode inlet channel are connected to each of the anode side chambers and the cathode outlet channel is connected to each of the cathode side chambers (Column 5, Line 65 to Column 7, Line 42; Figure 1).  
As to claim 14, Pellegri teaches the apparatus of claim 13.  Pellegri further teaches that the oxygen chambers are not fluidly coupled to the hydrogen chambers (Column 5, Line 65 to Column 7, Line 42).
As to claim 15, Pellegri teaches the apparatus of claim 13.  Pellegri further teaches that the anode outlet channel extends from a surface of the cathode plate (aligning with hole (27) in the second (4a)) through the anode plate (through outlet (15)) and that the cathode outlet channel extends from a surface of the anode plate (aligning with hole (28) in the first bipolar plate (4b)) through the cathode plate (through outlet (16)) (Column 5, Line 65 to Column 7, Line 42; Figure 1).
As to claim 16, Pellegri teaches the apparatus of claim 15.  Pellegri further teaches that the anode plate and the cathode plate each comprises a first recessed center comprising a plurality of first bumps (5/12) and grooves therebetween, the first anode chamber comprising the first grooves of the anode plate and the first grooves coupled to the anode outlet channel, the first hydrogen chamber comprising the first grooves of the cathode plate and the first grooves coupled to the cathode outlet channel (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).
As to claim 17, Pellegri teaches the apparatus of claim 16.  Pellegri further teaches that the anode and cathode surface of the bipolar plate each comprises a second recessed surface with a plurality of second bumps (5a/12) and second grooves therebetween, the second anode chamber comprising the second grooves of the anode surface and the second grooves of the anode surface coupled to the anode outlet channel, the second cathode chamber comprising the second grooves of the cathode surface and the second grooves of the cathode surface coupled to the cathode outlet channel (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).  
As to claim 18, Pellegri teaches the apparatus of claim 15.  Pellegri further teaches that the apparatus comprises an anode outlet conduit (15) coupled to the anode outlet channel and passing through the anode plate (1) and a cathode outlet conduit (16) coupled to the cathode outlet channel and passing through the cathode plate (2) (Column 5, Line 65 to Column 7, Line 42; Figure 1).
As to claims 19 and 20, Pellegri teaches the apparatus of claim 18.  Pellegri further teaches that the apparatus can comprises additional unit cells formed by inserting additional bipolar separators and membranes (Column 6, Lines 53-57).  Thus in an embodiment with one additional bipolar separator forming a third anode chamber wherein the anode outlet channel is fluidly coupled to the first, second .  

Claims 1-4 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0099479 to Friedman et al. (Friedman).
As to claim 1, Friedman teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (lower 210), a cathode plate (upper 210), a bipolar electrode plate (center 210) disposed between the anode plate (lower 210) and the cathode plate (upper 210), a first ion exchange membrane plate (lower 205) disposed between the anode plate (lower 210) and the bipolar electrode plate (center 210), a second ion exchange membrane plate (upper 205) disposed between the cathode plate (upper 210) and the bipolar electrode plate (center 210), a plurality of oxygen chambers with a first oxygen chamber formed between the anode plate (lower 210) and the first ion exchange membrane (lower 205) and a second oxygen chamber formed between the bipolar electrode plate (center 210) and the second ion exchange membrane plate (upper 205), a plurality of hydrogen chambers with a first hydrogen chamber formed between the cathode plate (upper 210) and the second ion exchange membrane plate (upper 205) and a second hydrogen chamber formed between the bipolar electrode plate (center 210) and the first ion exchange membrane plate (lower 205), wherein the cell comprises an anode side inlet channel, for example for water, (first flow path in (310), an anode side outlet channel, for example for oxygen, (first flow path out (310)) and a cathode side outlet channel, for example for hydrogen, (second flow path out (315)), wherein the anode outlet channel and the anode inlet channel are connected to each of the anode side chambers and the cathode outlet channel is connected to each of the cathode side chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5)
As to claim 2, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the first oxygen chamber is adjacent to the anode plate (lower 210) wherein one surface (first side 245) of the anode plate (lower 210) comprises a recessed center with a surrounding periphery, the recessed center forming a space that forms the first oxygen chamber, wherein the periphery has a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265) when the anode plate (lower 210) is stacked with the first ion exchange membrane plate (lower 205), wherein the oxygen outlet channel and the water inlet channel (through flow path 310) are coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 4).
As to claim 3, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the first hydrogen chamber is adjacent to the cathode plate (upper 210), wherein one surface (second side (255)) of the cathode plate (upper 210) comprises a recessed center and surrounding periphery, the recessed center forming a space that forms the first hydrogen chamber, wherein the hydrogen outlet channel (through flow path (315) and hole (295) is coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 5).
As to claim 4, Freidman teaches the apparatus of claim 1. Freidman further teaches that the bipolar plate (center 210) has a cathode surface (second side (255)) and an anode surface (first side (245)), each of the surfaces having a recessed center and surrounding periphery, wherein the recessed center of the cathode surface forms a space that forms the second hydrogen chamber and the recessed surface of the anode surface forms a space that forms the second oxygen chamber and wherein the peripheries of each surface comprise a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265), wherein the hydrogen outlet channel is coupled to the recessed center of the cathode (255) and the oxygen outlet channel and the water inlet channel are coupled to the recessed center of the anode surface (245) (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3, 4 and 5).
As to claim 13, Friedman teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (lower 210), a cathode plate (upper 210), a bipolar electrode plate (center 210) disposed between the anode plate (lower 210) and the cathode plate (upper 210), a first ion exchange membrane plate (lower 205) disposed between the anode plate (lower 210) and the bipolar electrode plate (center 210), a second ion exchange membrane plate (upper 205) disposed between the cathode plate (upper 210) and the bipolar electrode plate (center 210), a plurality of oxygen chambers with a first oxygen chamber formed adjacent to the anode plate (lower 210) and a second oxygen chamber adjacent to an anode surface (first surface (245)) of the bipolar electrode plate (center 210), a plurality of hydrogen chambers with a first hydrogen chamber adjacent to the cathode plate (upper 210) and a second hydrogen chamber formed adjacent a cathode surface (second surface (255)) of the bipolar electrode plate (center 210), wherein the cell comprises an anode side inlet channel, for example for water, (first flow path in (310), an anode side outlet channel, for example for oxygen, (first flow path out (310)) and a cathode side outlet channel, for example for hydrogen, (second flow path out (315)), wherein the anode outlet channel and the anode inlet channel are connected to each of the anode side chambers and the cathode outlet channel is connected to each of the cathode side chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 14, Freidman teaches the apparatus of claim 13.  Freidman further teaches that the oxygen chambers are not fluidly coupled to the hydrogen chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 15, Freidman teaches the apparatus of claim 13. Freidman further teaches that the oxygen outlet channel extends through the cathode plate (upper 210), through the anode plate (lower 210) (through holes (275)) (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5)
As to claim 16, Freidman teaches the apparatus of claim 15.  Freidman further teaches that the anode plate (lower 210) and the cathode plate (upper 210) each comprises a first recessed center comprising a plurality of first bumps (320) and grooves (250) therebetween, the first oxygen chamber comprising the first grooves of the anode plate and the first grooves coupled to the oxygen outlet channel (through hole (275)), the first hydrogen chamber comprising the first grooves of the cathode plate and the first grooves coupled to the hydrogen outlet channel (through hole (295)) (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).
As to claim 17, Freidman teaches the apparatus of claim 16.  Freidman further teaches that the anode surface (245) and cathode surface (255) of the bipolar plate (center 210) each comprises a second recessed surface with a plurality of second bumps (320) and second grooves (250) therebetween, the second anode chamber comprising the second grooves of the anode surface and the second grooves of the anode surface coupled to the oxygen outlet channel (through hole (275)), the second cathode chamber comprising the second grooves of the cathode surface and the second grooves of the cathode surface coupled to the hydrogen outlet channel (through hole (295)) (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).  
As to claim 18, Freidman teaches the apparatus of claim 15.  As discussed above, Freidman teaches that the oxygen channel passes through, and thus is coupled, to the cathode plate and the anode plate and the hydrogen channel passes through, and thus is coupled, to the cathode plate and the anode plate, the apparatus must further include an oxygen conduit, for supplying the oxygen produced outside the cell, coupled to the oxygen channel and thus also the anode plate and the cathode plate, and a hydrogen conduit, for supplying the hydrogen produced outside the cell, coupled to the hydrogen channel and thus also the anode plate and the cathode plate (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9  are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of Foreign Patent Document No. KR 20110124415 to Lee et al. (Lee).
As to claim 5, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the apparatus comprises a plurality of silicon sealing gaskets (225) disposed between the anode plate and the first ion exchange membrane plate, between the first ion exchange membrane plate and the bipolar plate, between the bipolar plate and the second ion exchange membrane and between the ion (Paragraphs 0022 and 0023).  However, Freidman is silent as to the specific material of the gaskets.  
However, Lee also discusses an expanded ion exchange membrane cell for water electrolysis with gaskets (120) between electrode plates and membrane electrode assemblies and teaches that the gaskets should be formed of silicon (Translation Page 4; Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the gaskets of Friedman out of silicon with the expectation of effectively forming the gaskets as taught by Lee.  
As to claim 6, the combination of Freidman and Lee teaches the apparatus of claim 5.  Freidman further teaches that the membrane electrode assembly comprises catalyst layers (230 and 235) layered adjacent to and in contact with the membrane through which water and hydrogen or oxygen pass, thus layers that are considered to be diffuser plates attached adjacent to each of the first and second ion exchange membrane plates and disposed within the hollow section of the sealing gasket (225) (Paragraph 0027; Figure 3).  
As to claim 7, the combination of Freidman and Lee teaches the apparatus of claim 6.  Freidman further teaches that the anode plate (lower 210), the cathode plate (upper 210) and the two surfaces (245 and 255) each comprises a recessed center with a plurality of bumps (320) and plurality of grooves (250) configured to abut the corresponding diffuser plate (230/235) when the plates are stacked so that the corresponding diffusor plates (230 and 235) abut the corresponding membrane, the grooves of the first side (245) coupled to the oxygen outlet channel and the water inlet channel and the grooves of the second side (255) coupled to the hydrogen outlet channel (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5)
As to claim 8, the combination of Freidman and Lee teaches the apparatus of claim 6.  As discussed above, water and hydrogen or oxygen pass through the diffusor plates, thus the diffusion plates must inherently comprise some sort of pores.
As to claim 9, the combination of Freidman and Lee teaches the apparatus of claim 5.  Freidman further teaches that the apparatus comprises a plurality of separators (support surfaces (305)) disposed at junctions of the hydrogen and oxygen cambers form by the recessed surfaces and the oxygen outlet channel (through outlet port (275)) and the hydrogen outlet channel (through outlet port (296)) the separators abutting against the sealing gaskets (225) in the stack  forming a plurality of ports, wherein the hydrogen outlet channel is coupled to the hydrogen chambers through a portion of the ports and the oxygen outlet channel and the water inlet channel are coupled to the oxygen chambers through another portions of the ports (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of US Patent Application Publication No. 2021/0310136 to Janaky et al. (Janaky).
As to claim 10, Freidman teaches the apparatus of claim 1.  However, Freidman fails to further teach that the apparatus comprises an insulation board.  However, Janaky also discusses a stacked expanded membrane electrolysis cell and teaches that outside the anode and cathode plates with respect to each other there should be located an insulation plate (3/10) for insulating (electrically) the cell stack (Paragraphs 0044 and 0045; Figure 2).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to add an insulation plate to the outside of the anode and cathode plates with respect to each other in order to electrically insulate the cell stack in a final stacked configuration, this insulation plate capable of conducting thermal energy from the electrolysis cell to the external environment as a result of it exterior location with respect to the interior of the stack.  
As to claim 12, Freidman teaches the apparatus of claim 1.  However, Freidman is silent as to how specifically the plurality of cell components are held together.  However, Janaky also discusses a stacked expanded membrane electrolysis cell and teaches that the cell components are held together with a plurality of lock channels (23) and lock components (20) wherein the lock channels (23) pass through each plate of the stack for fitting the lock components (20) (Paragraph 0041; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the stack of Friedman with the plurality of lock channels and lock components of Janaky in order to hold the stack components together as taught by Janaky.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of Foreign Patent Document No. TW 201723233 to Lin (Lin) (US 2018/0320275 utilized as a translation).
As to claim 11, Freidman teaches the apparatus of claim 1. However, Friedman fails to further teach that the apparatus comprises radiating plates.   However, Lin also discusses stacked electrolysis cells and teaches that the heat generated by the cell can be released by forming radiating plates on the outside ends of the cell stack (Paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Friedman with the addition of radiating plates disposed on the outside sides of the anode plate and the cathode plate with respect to each other in order to dissipate the thermal energy in the cell to the external environment as taught by Lin.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and as further discussed below.
As to claims 19 and 20, Freidman teaches the apparatus of claim 18.  Freidman teaches that the apparatus comprises a “plurality” of bipolar plates alternating with membrane assemblies.  While Freidman specifically illustrates an embodiment with three of these plates only (thus one as an anode plate, one as a cathode plate and one as a bipolar plate), it would have been obvious to one of ordinary skill in the art that additional bipolar plates could be placed in the apparatus resulting in more capacity (MPEP 2144.04 VI B).  Thus in an embodiment with one additional bipolar separator forming a third anode chamber wherein the anode outlet channel is fluidly coupled to the first, second and third anode chambers and a third cathode chamber wherein the cathode outlet .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2011/0198217 to Nakazawa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794